TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00669-CV


Bruce D. Atherton & Associates, P.L.L.C. and Bruce D. Atherton, Appellants

v.

Wilbur Cordes, Appellee




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2009V-227, HONORABLE DAN R. BECK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants have filed a motion to dismiss their appeal, explaining that the trial court
granted appellee's motion to dismiss appellants from the underlying proceeding and, therefore, that
there is no longer a controversy between the parties.  We grant the motion and dismiss the appeal. 
See Tex. R. App. P. 42.1(a).

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellants' Motion
Filed:   April 15, 2011